Dissenting Opinion by
Ervin, J.:
I am compelled to dissent.from the majority opinion in this case because I am firmly convinced that the unemployment compensation fund was never intended to be used to underwrite college educations.
It is commendable that this yoiing man, who is now in his senior year, should want to complete his college education. It should be entirely possible for him to obtain funds from some other source for this very worthy purpose. Great inroads have been made in recent years upon the unemployment compensation fund and it has been necessary to increase the payments made by employers to keep the fund solvent.
This Court up to now has held the line against many assaults upon the fund to use it as an underwriting agency for college educations. Within the last year the *261entire membership of the Court, with one exception, voted upon a case which, in my judgment, controls this case. See Douty Unemployment Compensation Case, 194 Pa. Superior Ct. 220, 166 A. 2d 65 (allocatur refused by Supreme Court February 27, 1961). There, as here, the claimant stated that he could shift the time of his classes to meet any change in work schedules. We said: “It hardly seems likely that any college or university would permit a student to alternate successively from day to night classes and night to day classes to conform to a rotating shift, if such a job is offered to him.”
In the Douty case the record also discloses that the claimant was prepared to accept any full time job, whether day or night and whatever the hours; further that, should such employment entirely prevent his attendance at classes, he stood ready and willing to fore-go his education for that period of time. Nevertheless we denied compensation. We did so, I think, because we were convinced that notwithstanding what the claimant said, his real and primary purpose was to get an education. He was not unconditionally attached to the labor market.
I predict that if we once break this rule, before long the fund will be used to finance great numbers of college educations. Certainly government should furnish the means for this very worthy purpose from some other source and the unemployment compensation fund should be preserved for its original purpose.
I would affirm the decision of the board.
Watkins, J., joins in this dissent.